Citation Nr: 1203521	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a January 2010, the Board reopened the Veteran's claims for entitlement to service connection for a right ankle disability and bilateral sensorineural hearing loss based on new and material evidence.  The Board, in that same decision, remanded the issues of entitlement to service connection for a right ankle disability and bilateral sensorineural hearing loss to afford the Veteran VA examinations to include opinions with regard to each disability's etiology.  In a May 2011 rating decision service connection was granted for degenerative arthritis, right ankle, with a 10 percent disability rating effective February 27, 2004.  The Veteran has not appealed that determination and the service connection issue is considered to have been completely resolved.  The Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss remains denied and now returns for appellate review.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (Absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim).  

In this case, the Veteran contends that he has bilateral hearing loss as a result of noise exposure while working as a helicopter crew chief and helicopter mechanic during active service.  The Veteran further reported that post service he has worked as an aircraft mechanic.  He is considered competent to relate a history of noise exposure during service and after.  See 38 C.F.R. § 3.159(a)(2); See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


The Veteran's enlistment examination in April 1982, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
10
10
10
10
5

The Board notes that the Veteran had active duty service from December 1982 to December 2002.  The Veteran was provided audiological testing on at least a yearly basis during his service tenure and the record indicates that his bilateral hearing loss increased steadily over that period.  Indeed the testing results vary with every audiogram and the Board notes that some of those testing results reveal decibel losses at various frequencies which indicate some degree of decreased hearing acuity pursuant to the guidance set forth in Hensley.  See, e.g., audiograms conducted in service in March 2000, March 2001, and March 2002.

The Board notes, specifically, that on March 4, 2002, less than a year before the Veteran was discharged, his audiogram results indicated a hearing loss in the right ear under the criteria of 38 C.F.R. § 3.385.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
20
45
LEFT
10
20
15
25
35


However, a follow-up examination, dated March 6, 2002, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
15
20
20
25
25

Just prior to discharge, in September 2002, the Veteran was afforded an examination which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
10
20
20
30
20

The Veteran had speech recognition scores according to the Maryland CNC Test of 100 percent bilaterally.  The September 2002 examiner noted that the Veteran did not have measurable hearing loss in either ear.  

Post service, the Board notes that the Veteran was afforded a VA examination in November 2004 which revealed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
30
LEFT
25
30
25
30
35

The Veteran had speech recognition scores according to the Maryland CNC Test of 96 percent in the right ear and 92 percent in the left ear.  The November 2004 VA examiner found the Veteran had a flat mild sensorineural hearing loss that was not consistent with noise exposure.  The examiner further noted that the Veteran's left ear hearing loss was just outside of normal limits.  The Board notes that the Veteran's left ear meets the criteria for hearing loss under 38 C.F.R. § 3.385.  The examiner finally noted that hearing for the January 2003 examination was not at a disabling level and that any change in hearing since that time is less than likely related to the Veteran's service.  The Board notes that there is no indication that the Veteran was provided an examination in January 2003; however, the Board assumes the examiner was referring to the above mentioned September 2002 examination report.  The Board notes that the November 2004 VA examiner provided no opinion as to the etiology of the Veteran's mild bilateral sensorineural hearing loss nor any explanation for the variation in the audiology findings of record.  As such the issue was remanded in January 2010 for a new VA audiological examination.  

The Veteran was afforded another VA examination in April 2010.  The April 2010 VA examination report revealed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
25
LEFT
15
20
20
30
30

The Veteran had speech recognition scores according to the Maryland CNC Test of 96 percent bilaterally.  The April 2010 VA examiner noted that the Veteran had hearing within normal limits in the right ear and a sensorineural hearing loss in the left ear that was non-disabling per VA criteria.  The examiner noted that a comparison between the Veteran's induction examination and the September 2002 examination indicated a significant decline in the Veteran's hearing during his military service.  However, the September 2002 examination showed that the Veteran's hearing was within normal limits and as such the examiner opined that any decline in the Veteran's hearing following his retirement from military service cannot be attributed to noise exposure during his military service.  

The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded two VA examinations; however, the Board finds that the examiners failed to adequately address the apparent discrepancies in the Veteran's in-service audiological examinations.  Specifically, neither examiner addressed the fact that the Veteran met the VA's criteria for hearing loss under 38 C.F.R. § 3.385 in the right ear as noted in the March 2002 in-service audiological examination and in the left ear as noted in the November 2004 VA examination, but not in subsequent evaluations.  

The Board notes that the most recent April 2010 VA examination found the Veteran did not have a hearing loss that met the criteria for a current disability under 38 C.F.R. § 3.385.  In addressing the issue of current disability, however, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has during the pendency of the appeal resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  As such, an examiner should determine whether the Veteran's hearing has actually improved since the November 2004 VA examination or if those examination findings were merely an aberration.  Without an examiner making a determination whether the Veteran has actual hearing loss for any identified period of time, the Board is unable to make an adequate determination.  Additionally, an examiner should review the Veteran's service treatment records and provide possible explanations for the variation in audiological test results.  If it is determined that the Veteran has a hearing loss as required by 38 C.F.R. § 3.385, the examiner should then determine whether the Veteran's current hearing loss is related to his active duty service.  If the examiner finds that the Veteran has a hearing loss that is not attributable to his active duty service, the examiner should reconcile that opinion with evidence demonstrating shifts in audio findings during the course of the Veteran's military career.

Thus, based on the foregoing deficiencies in the VA examination, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, when forming an opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an ear, nose, and throat specialist to determine the nature and etiology of any bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review, and the examination report must reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The examiner should address the Veteran's claims of exposure to acoustic trauma during service, the apparent discrepancy between the Veteran's various audiograms, and any evidence that the Veteran has met the VA criteria for hearing loss under 38 C.F.R. § 3.385 at any time during the appeal period when forming an opinion as to the etiology of any current diagnosis of hearing loss.

After reviewing the record and examining the Veteran, the examiner should address the following:
Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

A detailed rationale should be provided for all opinions.  If no opinion can be offered on a medically scientific basis and without invoking processes related to guesses or based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


